Citation Nr: 0030633	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on November 27, 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from February 1996 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, 
which payment or reimbursement for the cost of unauthorized 
non-VA medical care and services rendered to the veteran on 
November 27, 1997.


FINDINGS OF FACT

1.  The veteran was treated on November 27, 1997, at 
Charlotte Regional Medical Center in Punta Gorda, Florida, 
for complaints of back pain for the previous week, with pain 
intensifying with discomfort down the back of the left thigh, 
also described as pain radiating down into the left buttock 
and left upper thigh.

2.  The medical care and services that the veteran received 
on November 27, 1997, at Charlotte Regional Medical Center in 
Punta Gorda, Florida, was not rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.


CONCLUSION OF LAW

The requirements for payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on November 27, 1997, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record, specifically medical reports dated 
November 27, 1997, at Charlotte Regional Medical Center in 
Punta Gorda, Florida, shows that the veteran was treated on 
that date at that hospital for complaints of back pain for 
the previous week, with pain intensifying with discomfort 
down the back of the left thigh.  There is no evidence that 
the veteran sought prior authorization from VA for payment 
for the treatment.  38 U.S.C.A. § 1703 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 17.52, 17.54, 17.55.  Rather, the 
statement of the case shows that the VAMC received a 
telephone call on December 1, 1997, from the veteran stating 
that she had been seen in the private hospital's emergency 
room on November 27, 1997, for back problems.  This 
notification was a timely filed claim for payment or 
reimbursement of unauthorized medical care and services.  
38 C.F.R. §§ 17.123, 17.126.

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services for which veteran's have made payment where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof for an adjudicated service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available; and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

In this case, the veteran was service-connected for a back 
condition, specifically, lumbar disc disease with 
radiculopathy, history of sciatica.  Service connection had 
not yet been awarded at the time that she was treated for 
back pain at the private hospital.  However, because the 
effective date for the award of service connection for the 
back disability, made in a February 1998 rating decision, was 
June 24, 1997, the fact that she was treated prior to the 
award of service connection does not bar payment or 
reimbursement if she is otherwise entitled.  38 C.F.R. 
§ 17.126(b)(2).

Nevertheless, payment or reimbursement of the unauthorized 
medical care and services that the veteran received on 
November 27, 1997, at the private hospital may not be granted 
under the law because the care and services were not rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health.  Concerning this, the Board 
notes that the medical records from the hospital show that 
the veteran presented to the emergency room ambulatory.  She 
had worked at the hospital the night before as a 
receptionist.  She stated that she had had increased low back 
pain and back spasms for several days, and that it had been 
much worse the previous night.  She stated that she did not 
have any medication at home.  She had a couple of Darvocets, 
which she had taken the day before, but had none left.  She 
stated that she had some paresthesia in the right leg and she 
also complained of pain radiating down into the left buttock 
and left upper thigh.

On examination, she was tender over the mid back and lower 
lumbar spine area.  She was also tender in the right buttock.  
She had minimal tenderness in the left buttock.  There was no 
soft tissue swelling, no ecchymosis.  Straight leg raises 
were greatly decreased bilaterally.  She was not able to lie 
with both her legs flat on the bed without bending the knees 
secondary to severe pain in the middle of her back.  She had 
good distal pulses and sensation.  She was treated with 
Demerol and Vistaril in the emergency room and at discharge 
was given Parafon Forte, Motrin and Vicodin for the pain.  
The discharge diagnosis was lumbar spine strain, acute low 
back pain, and history of radiculopathy.  It was noted in 
documents from the hospital, including nurses progress notes, 
that the veteran had arrived at 7:05 a.m., was examined at 
7:20 a.m., was medicated at 7:30 a.m., and was feeling better 
and "discharged home, awaiting drive from parents" by 8:30 
a.m.  A triage assessment form noted the priority of care as 
"non-urgent".

Although the evidence shows that the veteran was experiencing 
back pain when treated on November 27, 1997, because the 
medical care and services that the veteran received on that 
date at Charlotte Regional Medical Center were not rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, the requirements for 
payment or reimbursement for the cost of unauthorized non-VA 
medical care and services rendered to the veteran on November 
27, 1997, have not been met and the claim must be denied.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).
ORDER

Payment or reimbursement for the cost of unauthorized non-VA 
medical care and services rendered to the veteran on November 
27, 1997, is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


